 
[logo10-8.jpg]
 
ABN 59 056 210 774
Unit 13, 112-118 Talavera Road,
NORTH RYDE NSW 2113 Australia
Ph: + 61 2 8817 4700
Fax: + 61 2 8817 4770
www.ebetonline.com



22 August, 2008


Mr Brian Daly
Rockmore Capital
28th Floor
150 East 58th Street
NEW YORK NY 10155
USA


Dear Brian


OCTAVIAN


We refer to your letter of 19 August, 2008.


In consideration of your agreement to pre-fund A$1.75m (in combination with
Octavian) of Rockmore's proposed investment in Octavian for the specific purpose
of enabling Octavian to repay a portion of its indebtedness to eBet, subject to
what follows:



 
(1)
we hereby consent to the grant by Octavian to Rockmore of a second priority deed
of charge over the Charged Property (as defined in our deed of charge dated 15
August, 2007, hereinafter referred to, with all amendments thereto, as the "eBet
Charge");




 
(2)
we hereby grant to you an option (exercisable at any time prior to midnight on
30 September, 2008) to purchase the outstanding balance of Octavian's
indebtedness to eBet for a sum equal to the amount calculated by reference to
our letter of today’s date to Octavian. In the event that you exercise this
option, we will assign and transfer to Rockmore all our right, title and
interest in and to, and our rights under, the eBet Charge upon receipt by us of
cleared funds;




(3)
in the event that the outstanding balance of Octavian’s indebtedness is not
repaid to us prior to midnight on 30 September, 2008 and we are thereby entitled
to exercise our rights under the eBet Charge, we hereby grant to you aright of
first refusal (in the form of an option) to purchase from us all the Charged
Property (as defined in the eBet Charge) for a sum not less than the highest
price which has been offered in writing by a third party for the Charged
Property (provided that such offer is a genuine bona fide offer) by way of a
proposed purchase or any other similar transaction transferring rights in the
Charged Property to such third party (whether in one or a series of
transactions), which we are prepared to accept. This option shall remain open
for a maximum period of 80 days from 30 September, 2008 (the "Option Period")
provided that if notice of the proposed third party sale is given less that 10
Business Days before the end of the Option Period, the option shall be
exercisable for 10 Business Days after receipt of such notice.  


--------------------------------------------------------------------------------



In the event that the option is not exercised in writing by you (and monies are
received in cleared funds in our bank account in Sydney) within 10 Business Days
after we have provided you with full details in writing of a proposed third
party sale, the option  shall cease and (subject to paragraph (4) below), we
shall be entitled to continue to exercise all our rights under the eBet Charge;
 

(4)
in the event that the option set out in paragraph (3) above lapses and we
continue to exercise our rights under the eBet Charge, we agree and undertake to
you that we shall pay over to you the sum of US$1m from the proceeds of the
exploitation of the Charged Property (including, without limitation, any sale,
assignment or licence of the same) which are over and above an amount equal to
the following:




a.
the amount calculated by reference to our letter of today’s date to  Octavian;

 
b.
any unpaid interest accrued on the outstanding indebtedness set out at (a) above
with the interest rate being 30% pa (such interest being capitalised at the end
of each calendar month) from 1 October, 2008 to and including the date on which
a sum has been received by us from the exploitation of the Charged Property
which is equal to the amounts set out at paragraphs (a), (c), (d) and (e);

c.
all costs incurred by us in enforcing the terms of the eBet Charge;

 
d.
all costs incurred by us in connection with the exploitation of the Charged
Property; and

e.
all other moneys properly payable to us under the eBet Charge.



The payment of US$1m due to you shall be made within 10 Business Days after
receipt by us of the funds described above provided always that once the US$1M
is paid, any proceeds received over and above this amount will be dealt with in
accordance with the respective rights of the parties under the eBet Charge.


For the avoidance of doubt, in the event that you do not exercise your option
under paragraph (3) above, and we complete a sale or similar transaction
transferring rights in the Charged Property to a third party, this paragraph (4)
shall apply to the proceeds of such sale or similar transaction.
 
Our above agreement is conditional upon receipt of the sum of A$1.75m in cleared
funds in our bank account in Sydney no later than 25 August, 2008.


eBet would welcome early repayment of Octavian's remaining outstanding
indebtedness.


Yours faithfully
EBET LIMITED


/s/ Anthony Toohey
 
/s/ Ian R. James
ANTHONY P. TOOHEY
 
IAN R. JAMES
CEO & Managing Director
 
Director

 
Accepted and agreed on behalf of Rockmore Capital


--------------------------------------------------------------------------------


 
/s/ Brian Daly
Brian Daly



cc. 
Mr. Harmen Brenninkmeijer
 
Executive Chairman
 
Octavian International Limited

 

--------------------------------------------------------------------------------


 